Citation Nr: 1711479	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for a back disorder, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction of the Veteran's file was subsequently transferred to the Boston, Massachusetts, RO.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of the proceeding is of record. 

The Board remanded the claims on appeal for additional development in January 2012 and August 2014, and the case now returns for further appellate review.

The Board notes that, subsequent to the issuance of the November 2016 supplemental statement of the case, the Veteran submitted additional evidence in December 2016 with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the Board's August 2014 remand, with regard to the claim for service connection for bilateral pes planus, a February 2012 VA opinion was inadequate to decide the claim.  In this regard, the VA examiner was asked to address whether there was clear and unmistakable evidence of a preexisting disorder and, if so, to address whether any preexisting disorder underwent an increase in severity during service.  However, the examiner instead intimated that the Veteran's pes planus preexisted service, but did not affirmatively state whether clear and unmistakable evidence demonstrated that it preexisted service.  Then, the examiner concluded that the Veteran's pes planus was less likely than not related to service.  

As explained in the Board's August 2014 remand, to show that a disorder preexisted service when such disorder is not noted at entrance into service, it must be demonstrated by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  In this case, the Veteran's service treatment records re unavailable.  Thus, there is no entrance examination upon which to find a notation of a preexisting pes planus disorder.  Although the Veteran has offered statements that his pes planus existed prior to service, and March and April 2006 statements from Dr. E.W. support such assertions, clear and unmistakable evidence is required to determine whether the disorder preexisted service.  

The United States Court of Appeals for Veterans Claims (Court) has held on multiple occasions that lay statements by a Veteran concerning a pre-existing condition, alone, are insufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238 (1994).  Thus, as the February 2012 VA examiner did not address the appropriate standard for determining whether the Veteran's pes planus disorder was aggravated by service, an addendum opinion was ordered in the August 2014 remand.  

Thereafter, in September 2014, an addendum opinion was provided by a VA examiner.  At such time, the examiner opined that the Veteran's pes planus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, he indicated that he concurred with the February 2012 VA examiner and further noted that, if the Veteran had incurred a permanent foot problem or permanent aggravation of a foot problem while in service, it is somewhere between highly unlikely and impossible that the Veteran would have been able to work as a letter carrier for 10 years, and in physical labor positions thereafter for a total of 28 years after service.  The examiner further stated that the foot condition was most likely caused by or the result of the normal aging process and wear and tear from his 28 years of USPS and physical labor employment.  He ultimately concluded that is no evidence that would support a notion of a service-connected foot condition.  However, the examiner did not directly address the Board's inquiries as to whether pes planus clearly and unmistakably pre-existed the Veteran's military service and, if so, whether such was clearly and unmistakably not aggravated.

Thereafter, in an October 2016 opinion referable to the etiology of the Veteran's claimed back disorder, a different VA examiner stated that it is at least as likely as not that the Veteran's back strain and radiographically demonstrated lumbar spine degenerative disease was caused by his pes planus, which he accepted as having been aggravated beyond its natural progression by service.  However, such examiner did not address whether pes planus pre-existed service, or provide a rationale for his opinion regarding aggravation.

Consequently, another remand is necessary in order to obtain an addendum opinion addressing the etiology of the Veteran's bilateral pes planus that complies with the Board's prior remand orders.  See Stegall, supra.  Furthermore, as the Veteran has claimed that his back disorder is secondary to his bilateral pes planus and, as noted previously, the October 2016 VA examiner found that the former disorder was caused by his pes planus, such matter is inextricably intertwined with the issue of entitlement to service connection for bilateral pes planus.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Consequently, adjudication of the issue of entitlement to service connection for a back disorder must be deferred pending the outcome of the Veteran's claim for service connection for bilateral pes planus.  

With regard to the claim of entitlement to service connection for hepatitis C, the Board acknowledges that, in February 2012, the VA examiner offered a positive nexus opinion based on the Veteran's statement that he had a blood transfusion in service.  However, such reported history had not been confirmed.  In addition, the Veteran reported that he was hospitalized for pneumonia in Korea and a May 1988 treatment record contains a statement by the Veteran indicating that he was also treated in Korea for a broken arm.  While the Veteran reported being stationed at Camp Casey, Korea, in 1972, personnel records added to the claims file in March 2013 indicate that the Veteran instead served in Korea from March 1973 to August 1973 and from February 1975 to March 1976.  Pursuant to the Board's August 2014 remand, the AOJ submitted a request for clinical records for the Veteran from Camp Casey, Korea, for the relevant time period to the National Personnel Records Center (NPRC) in April 2015.  In June 2015, NPRC responded that no records were found.  However, no formal finding as to the unavailability of such records has been made and the Veteran has not been advised of such fact.  38 C.F.R. § 3.159(e).  Therefore, such should be accomplished on remand.  

Regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the August 2014 remand noted that a formal finding had been made with respect to the Veteran's claimed stressor of witnessing body bags being taken off of helicopters, two to three times per week.  Specifically, the Joint Services Records Research Center (JSRRC) indicated that it cannot confirm such stressor and that such would not be consistent with the Veteran's service in Korea.  However, the Board noted that, upon a review of the record, the Veteran reported additional stressors for which verification had not yet been done.  Specifically, in May 1988, the Veteran underwent a neuropsychiatric examination and reported that his experience in service was "cruel" and that it was traumatic to see fellow service members from his unit get "shot up" at the DMZ in Korea.  Therefore, in August 2014, the Board directed that the AOJ attempt to verify the latter stressor, to include determining whether it was consistent with the Veteran's service in Korea to witness fellow service members being shot near the DMZ; however, in August 2016, the AOJ made a formal finding that it was unable to verify such stressor.  

However, upon review of JSRRC's response, it does not appear that two of the three units to which the Veteran was assigned were addressed.  Specifically, his service personnel records reflect that Veteran served in B Btry, 2/16 AD, 2d Infantry Division in March 1973; HHC 1/32 Infantry BN 2d Division from March 1973 to August 1973; and HHC 2d Med BN, 2d Infantry Division from February 1975 to March 1976.  However, in July 2015, JSRRC reported that "[w]e researched the US Army historical records that are available to this office and coordinated our research with the National Archives and Records Administration. We were not able to locate any unit records pertaining to the 2nd Battalion 61st Air Defense Artillery, Korea, for the calendar years 1973, 1975 and 1976. We did review other historical documents that are available to this office and we were not able to document the incident described by [the Veteran]. Morning Reports submitted by the unit may be available for research for the 1973 time period. Please coordinate your request with the National Personnel Records Center (NPRC)."  A follow up request to NPRC likewise failed to verify the Veteran's stressor.  However, it does not appear that JSRRC addressed whether the Veteran's reported stressor would be consistent with his service in the other two units to which he was assigned while in Korea.  Therefore, another attempt to verify such stressor is necessary. 

The Board further notes that the August 2014 remand requested an additional VA opinion in regard to the etiology of the Veteran's acquired psychiatric disorders.  Thereafter, an addendum opinion from the February 2012 VA examiner was obtained in December 2015 and an additional VA psychiatric examination of the Veteran was performed in October 2016.  As the opinions provided by these examiners are sufficient to decide the claim pending additional attempts to verify the Veteran's claimed in-service PTSD stressors, an additional VA examination or opinion in regard to such claim is not required at this time.

Finally, the August 2014 remand directed the AOJ to make an attempt to obtain VA treatment records from the Hines VA Medical Center (VAMC) from 1977 forward, Great Lakes, Illinois, from 1977 to July 1992, and the Jesse Brown VAMC in Chicago from 1977 to May 1988.  Subsequently, the AOJ associated additional records from the Hines VAMC in August 2014, November 2014, and November 2016.  VA treatment records for the Veteran were also obtained from Great Lakes, Illinois, in July 2015.  In addition, the AOJ obtained records from the Jesse Brown VAMC in August 2014 and July 2015.  However, the earliest records obtained from the Jesse Brown VAMC were dated from 1982 and a letter from this VAMC in September 2015 indicated that there were additional records dated from January 1977 to May 1998 that were archived and would be sent at a later date.  The Board notes that no records were associated with the file after this letter was sent and, thus, on remand the AOJ should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a formal determination that clinical records from the hospital located at Camp Casey, Korea, from March 1973 to August 1973 and from February 1975 to March 1976 pertaining to the Veteran's hospitalization are not available.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact any appropriate source in order to determine whether it is consistent with the Veteran's service in Korea that he would observe men in his unit "shot up" near the DMZ during the periods in which he served there, to include with HHC 1/32 Infantry BN 2d Division from March 1973 to August 1973, and with HHC 2d Med BN, 2d Infantry Division from February 1975 to March 1976.  Any negative response must be documented and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

3.  Request any outstanding VA treatment records from the Jesse Brown VAMC from January 1977 to May 1998, to include those that have been archived, as referenced in the September 2015 correspondence from such VAMC.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  After all outstanding records have been associated with the claims file, return the record to the VA examiner who offered the September 2014 opinion regarding the etiology of the Veteran's bilateral pes planus.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the September 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is requested to address the following specific questions:

Did the Veteran's pes planus clearly and unmistakably pre-exist his entry into active duty?

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing pes planus did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?  If there was an increase in severity of the Veteran's pes planus during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

The examiner is asked to consider the March 2006 and April 2006 statements provided by Dr. E.W., the Veteran's private physician, when making this determination.

(ii)  If not, is it at least as likely as not that the Veteran's pes planus is casually related to any incident of service?

In offering the above opinions, the examiner should consider the Veteran's contentions that his pes planus was caused or aggravated by his physical training, to include running in inadequate shoe gear, on cement, and in undesirable weather.  The examiner should also consider the full record, to include the Veteran's lay statements of record regarding the incurrence and continuity of symptomatology of his bilateral pes planus.  The rationale for any opinion offered should be provided. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

